

	

		II

		109th CONGRESS

		2d Session

		S. 2249

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To eliminate the requirement that States collect Social

		  Security numbers from applicants for recreational licenses.

	

	

		1.Short titleThis Act may be cited as the

			 Sportsmen's Privacy Protection

			 Act.

		2.Elimination of

			 requirement that States collect social security numbers from applicants for

			 recreational licensesSection

			 466(a)(13)(A) of the Social Security Act (42 U.S.C. 666(a)(13)(A)) is amended

			 by striking recreational license,.

		

